Citation Nr: 0717079	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to December 1945 and from September 1947 to January 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2007, the Board granted the 
appellant's representative's motion to advance the case on 
the Board's docket due to the appellant's advanced age.


FINDING OF FACT

A left knee disability was not manifested in service and is 
not etiologically related to service or to a service-
connected disability.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim in a March 2003 letter (prior 
to the initial rating decision).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  Although the March 2003 letter 
did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claim and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  He has had ample opportunity to respond and 
supplement the record.  In a statement received by the RO in 
July 2006, the veteran indicated that he had no additional 
evidence to submit in support of his claim.  He was advised 
of the criteria governing effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)) in March 2006 and July 2006 letters.  Neither the 
appellant nor his representative has alleged that notice in 
this case was less than adequate.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records.  The veteran has undergone a VA examination.  
Consequently, the Board finds VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to a 
left knee disability. On service separation examination in 
November 1945 and medical board examination in September 
1969, no complaints, findings, or diagnoses relating to a 
left knee disability were noted.  Service personnel records 
show that the veteran was awarded a Combat Infantryman Badge 
and a Purple Heart medal for wounds sustained in combat. 

In March 1970, the veteran submitted a claim seeking service 
connection for various disabilities; he did not mention a 
left knee disability at that time.  

By rating decisions in June 1970 and May 2003, the RO granted 
service connection for various disabilities, including gout 
and disabilities of the lumbar and cervical spine.

VA examination reports dated in April 1970 and November 1977 
note no complaints, findings, or diagnosis relating to left 
knee disability.

Private treatment records note that the veteran was seen in 
April 1988 with complaints of left knee pain and popping.  
The assessment in May 1988 was degenerative meniscus of the 
left knee.

In August 2001, the veteran underwent a left total knee 
replacement.  Post-operative diagnosis was degenerative joint 
disease of the left knee.

On April 2003 VA examination, the veteran reported that he 
underwent a left total knee replacement, with good results.  
After examining the veteran, the examiner noted an impression 
of degenerative arthritis of the left knee, treated with left 
total knee replacement, "that is related to knee joint 
arthritis which was not caused by nor aggravated by any of 
[the veteran's] other service-connected conditions." 

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service incurrence or aggravation of 
arthritis may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the veteran's service personnel records note that he 
is a combat veteran, his service medical records do not 
document any complaint or diagnosis of a left knee 
disability.  And although he filed a claim seeking service 
connection as early as 1970, he did not complain about a left 
knee disability at that time.  There is no evidence that 
arthritis of the left knee was manifested in the first 
postservice year.  In fact, contemporaneous medical evidence 
of record is negative for left knee disability until many 
years after the veteran's military service.  The evidence of 
record does not include any medical opinion that the current 
left knee disability is related to the veteran's service.  

The Board finds that no additional development, as for 
medical opinions or examinations is indicated.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, the United States Court of Appeals for the Federal 
Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a 
claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, there is no medical evidence of 
findings of a left knee disability until more than 18 years 
after the veteran's military service.  A medical opinion is 
not necessary to decide this claim, as such opinion could not 
establish disease or injury (i.e., involving the knee) in 
service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the appellant's recitation of medical 
history).  It is noteworthy that the relaxed evidentiary 
requirements of 38 U.S.C.A. § 1154(b) do not extend to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
See Libertine v. Brown, 9 Vet. App. 521 (1996).  
Consequently, service connection for a left knee disability 
on the basis that such disability was incurred or aggravated 
in service (to include on a presumptive basis for arthritis 
of the knee as chronic disease under 38 U.S.C.A. § 1112) is 
not warranted.

With regard to the contentions that the veteran's left knee 
disability is related to his service connected gout or back 
disabilities, following a thorough review of the veteran's 
claims file in April 2003, a VA physician opined that the 
left knee disability was not caused or aggravated by any of 
the veteran's service-connected disabilities.  There is no 
competent (medical opinion) evidence to the contrary.
In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Service connection for a left knee disability, to include on 
a secondary basis, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


